Case 3:19-cV-00022-HTW-LRA Document 1-5 Filed 01/10/19 Page 1 of 4

IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO

DR. CHRIS RAGGIO PLAINTIFFS
VS. CAUSE NO. l4-CV-00071-TTG
MTGOX, et al. DEFENDANTS

PLAINTIFFS’ RESPONSE TO
DEFENDANTS’ SIXTH SET OF REQUESTS FOR PRODUCTION

COME NOW the Plaintiffs, by and through counsel, in the above styled and numbered
cause, and file this their Response to Defendants’ Sixth Set of Requests for Production, as follows:
MRAL OI}JECTIONS AN_Q OUALIFICATIONS

These responses are made based on information presently available to the Plaintiffs. As
discovery in this case is incomplete, there may be further facts that develop which may affect the
Plaintiffs’ response which the Plaintiffs are presently unaware despite due diligence. The Plaintiffs
reserve the right to modify or supplement their response with such relevant information they may
subsequently discover. As such, their response is made without prejudice to them using or relying
at trial on information herein omitted through a good faith oversight, error or mistake, though
subsequently discovered.

Subject to these general qualifications, specific objections and responses are set out below:
REQUEST NO. l:

Produce a copy of any documents, screenshots, or other records in any form Which reflect
or otherwise evidence any claim you made in any bankruptcy proceedings involving MTGOX or
Mark Karpeles.

RESPONSE: None exist.

EXHIBIT E

Case 3:19-cV-00022-HTW-LRA Document 1-5 Filed 01/10/19 Page 2 of 4

REQUEST NO. 2:
If you filed a claim in any bankruptcy case, proceeding, or action in which MTGOX is a

debtor, produce a copy of any documents, screenshots, or other records in any form which reflect
whether and in what amount your claim has been accepted or rejected by the trustee, including but
not limited to records to be obtained via the method the trustee has set forth in the attached Exhibit
A for MTGOX users who filed claims online.

RESPONSE: None exist.

REQUEST NO. 3:

If you filed a claim in any bankruptcy case, proceeding, or action in which Mark Karpeles
is a debtor, produce a copy of any documents, screenshots, or other records in any form which
reflect whether and in what amount your claim has been accepted or rejected by the trustee,

RESPONSE: None exist.

REQUEST NO. 4:

Produce a copy of any canceled checks, wire transfers, screenshots, bank statements or
other records which reflect or otherwise evidence any monies, bitcoins, or any other items of value
you received on or after March 5, 2014, from MTGOX, Mark Karpeles, any other named
defendant, or any bankruptcy trustee administering the estate of any person or entity named as a
defendant in this suit.

RESPONSE: None exist.
RESPECTFULLY SUBMITTED, this the 30"‘ day of August, 2017.

DR. DONALD RAGGIO
AND CHRIS RAGGIO

s/Charles “Brad” Martin

EXHIBIT E

Case 3:19-cV-00022-HTW-LRA Document 1-5 Filed 01/10/19 Page 3 of 4

CHARLES “BRAD” MARTIN, MSB# 100767

OF COUNSEL:

MITCHELL H. TYNER, SR., MSB# 8169
CHARLES “BRAD” MARTIN, MSB# 100767
TYNER, GOZA, STACEY & MARTIN, LLC
114 West Center Street

Canton, MS 39046

Phone: 601-401-1111

Fax: 601-957-6554

EXHIBIT E

Case 3:19-cV-00022-HTW-LRA Document 1-5 Filed 01/10/19 Page 4 of 4

CERTIFICATE OF SERVICE
I do hereby certify that I have this day served a true and correct copy of the above and
foregoing pleading via email on the following:

Edwin S. Gault, Jr., Esq.

Mandie B. Robinson, Esq.

Forrnan Watkins & Krutz LLP

210 East Capitol Street, Suite 2200
Jackson, MS 39201-2375

Ethan Jacobs, Esq.
Holland Law, LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Respectfully submitted, this the 30th day of August, 2017.

s/ Charles B. Martin
CHARLES “BRAD” MARTIN, MSB# 100767

EXHIBIT E

